 

 Exhibit 10.3

SECURITIES EXCHANGE AGREEMENT
This Securities Exchange Agreement (this “Agreement”) is dated as of August ___,
2016 by and between Meridian Waste Solutions, Inc., a New York corporation (the
“Company”), and that certain investor listed on the signature page attached
hereto (the “Investor”).
WHEREAS, the Investor currently holds [●] shares of the Company’s Common Stock,
par value $0.025 per share (the “Common Shares”), that were issued pursuant to
that certain Subscription Agreement between the Company and the Subscriber dated
as of [●] in the amount of [●] (the “Subscription Agreement”);
WHEREAS, in connection with the Subscription Agreement, the Investor was issued
Warrant [●] (the “Warrant”); and
WHEREAS, subject to the terms and conditions set forth in this Agreement the
Company desires to issue [●] shares of the Company’s Series C Preferred Stock,
par value $0.001 per share, having such designations, rights and preferences as
described in Exhibit A attached hereto (the “Preferred Shares”) and the Investor
desires to accept the Preferred Shares in exchange for (i) the cancellation and
return to treasury of the Common Shares and (ii) the cancellation of the Warrant
(the “Exchange”), it being expressly acknowledged and agreed that the Exchange
shall be on a dollar-for-dollar basis, such that the aggregate number of
Preferred Shares subject to the Exchange shall equal the aggregate number of
Common Shares subject to the Exchange (x) multiplied by 1.12 and (y) divided by
100.
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor hereby
agree as follows:
 
ARTICLE I.
DEFINITIONS
1.1           Definitions. In addition to the terms defined elsewhere in this
Agreement, the following terms have the meanings set forth in this Section 1.1:
“Affiliate” means any Person that, directly or indirectly, through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 promulgated under
the Securities Act;
 “Board of Directors” means the board of directors of the Company;
“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close;
“Closing” means the consummation of the Exchange pursuant to Section 2.1 hereof;
 
1

 
“Closing Date” means the Trading Day on which this Agreement has been executed
and delivered by the applicable parties hereto, and all conditions precedent to
(i) the Investor’s obligation to proceed with the Closing and (ii) the Company’s
obligations to deliver the Shares, in each case, have been satisfied or waived;
“Commission” means the United States Securities and Exchange Commission;
“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such Common Stock may
hereafter be reclassified or changed;
 “Exchange” shall have the meaning assigned to that term in the Recitals to this
Agreement.
“Interest Amount” shall have the meaning assigned to that term in the Recitals
to this Agreement.
 
“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction;
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind;
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened;
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule;
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder;
 
 “Trading Day” means a day on which the principal Trading Market is open for
trading; and
 
“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
AMEX, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the NYSE Euronext, the OTC Bulletin Board or OTC Markets (or any
successors to any of the foregoing).
 
 
2

 
ARTICLE II.
EXCHANGE
2.1 Closing. On the Closing Date, upon the terms and subject to the conditions
set forth herein, concurrent with the execution and delivery of this Agreement
by the parties hereto, the Company shall issue to the Investor in exchange for
the Common Shares, the Preferred Shares, in accordance with Section 2.3(a)
hereof. Upon satisfaction of the covenants and conditions set forth in Sections
2.2, 2.3 and 2.4 hereof, the Closing shall occur.
2.2 Cancellation of Warrant. The Investor acknowledges and agrees that the
Warrant is hereby cancelled. The Investor further acknowledges and agrees that
rights described in Section 4 of the Subscription Agreement are hereby
cancelled, and such Section 4 is of no further force or effect.
2.3
Deliveries.
(a) On or prior to the Closing Date, the Company shall deliver or cause to be
delivered to the Investor the following:
(i)
this Agreement duly executed by the Company; and
(ii) the Preferred Shares.
(b) On or prior to the Closing Date, the Investor shall deliver or cause to be
delivered to the Company the following:
(i)
this Agreement duly executed by the Investor;
(ii)
the original stock certificate(s) evidencing the Common Shares; and
(iii)
the original Warrant.
 
2.4
Closing Conditions.
(a) The obligations of the Company hereunder in connection with the Closing are
subject to the following conditions being met:
(i) the accuracy in all material respects when made and on the Closing Date of
the representations and warranties of Investor contained herein (unless
expressly stated herein as of a specific date);
(ii) all obligations, covenants and agreements of Investor required to be
performed at or prior to the Closing Date shall have been performed; and
 
3

 
(iii) the delivery by Investor of the items set forth in Section 2.3(b) of this
Agreement.
(b) The obligations of the Investor hereunder in connection with the Closing are
subject to the following conditions being met:
(i) the accuracy in all material respects when made and on the Closing Date of
the representations and warranties of the Company contained herein (unless
expressly stated herein as of a specific date);
(ii) all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed; and
(iii) the delivery by the Company of the items set forth in Section 2.3(a) of
this Agreement.
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
3.1           Representations and Warranties of the Company. The Company hereby
makes the following representations and warranties to the Investor:
(a) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and to otherwise carry out its obligations hereunder. The
execution and delivery of this Agreement by the Company and the consummation by
it of the transactions contemplated hereby have been duly authorized by all
necessary action on the part of the Company and no further action is required by
the Company and the Board of Directors in connection herewith. This Agreement
has been duly executed by the Company and, when delivered in accordance with the
terms hereof and upon receipt of Investor’s signature page to this Agreement,
will constitute the valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except: (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
(b) Issuance of the Preferred Shares. The Preferred Shares shall be duly
authorized, issued and paid for in accordance with this Agreement, shall be duly
and validly issued, fully paid and nonassessable, free and clear of all Liens
imposed by the Company other than restrictions on transfer provided for in this
Agreement.
(c) Holding Period for the Preferred Shares. Pursuant to Rule 144, it is
intended that the holding period of the Preferred Shares shall tack back to the
date of the Subscription Agreement. The Company agrees not to take a position
contrary to this Section 3.1(c). The Company agrees to take all actions,
including, without limitation, the issuance by its legal counsel of any
necessary legal opinions, necessary to issue to the shares of common stock
without restriction and not containing any restrictive legend without the need
for any action by the Investor; provided such action is permitted by applicable
law.
 
4

 
(d) General Solicitation. The Company has not undertaken any advertisement,
article, notice or other communication with regards to the Exchange or otherwise
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement, regarding the Exchange.
3.2           Representations, Warranties and Covenants of Investor. Investor
hereby represents and warrants as of the date hereof and as of the Closing Date
to the Company as follows:
(a) Organization and Standing of Investor. If Investor is an entity, Investor is
duly formed, validly existing and in good standing under the laws of the
jurisdiction of its formation. If the Investor is a natural person, Investor has
the legal capacity and power to enter into this Agreement.
(b) Authorization and Power. Such Investor has the requisite power and authority
to enter into and perform this Agreement. The execution, delivery and
performance of this Agreement by such Investor, and the consummation by such
Investor of the transactions contemplated hereby and thereby, have been duly
authorized by all necessary action, and no further consent or authorization of
Investor or its board of directors, manager(s), trustee, stockholders, partners,
members or beneficiaries, as applicable, is required. This Agreement has been
duly authorized, executed and delivered by such Investor and constitutes, or
shall constitute, when executed and delivered, a valid and binding obligation of
such Investor, enforceable against Investor in accordance with the terms
thereof.
 (c)           No Conflicts. The execution, delivery and performance of this
Agreement by Investor and the consummation by the Investor of the transactions
contemplated herein do not and will not (i) conflict with or violate any
provision of the Investor’s charter or other organizational documents or (ii)
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction decree or other restriction of any court or governmental
authority to which the Investor is subject (including federal and state
securities laws and regulations), or by which any property or asset of the
Investor is bound or affected.
(d)           Filings, Consents and Approvals. The Investor is not required to
obtain any approval, consent, waiver, authorization or order of, give any notice
to, or make any filing, qualification or registration with, any court or other
federal, state, local, foreign or other governmental authority or other Person
in connection with the execution, delivery and performance by the Investor of
this Agreement or the Common Shares.
 
5

 
(e)           General Solicitation. The Investor is not exchanging the Common
Shares for the Preferred Shares as a result of any advertisement, article,
notice or other communication regarding the Preferred Shares published in any
newspaper, magazine or similar media or broadcast over television or radio or
presented at any seminar or any other general solicitation or general
advertisement.
(f)           Receipt of Information. The Investor believes it has received all
the information it considers necessary or appropriate for deciding whether to
exchange the Common Shares for the Preferred Shares. Investor further represents
that it has had an opportunity to ask questions and receive answers from the
Company regarding the terms and conditions of the offering of the Preferred
Shares and the business, properties and financial condition of the Company and
to obtain additional information (to the extent the Company possessed such
information or could acquire it without unreasonable effort or expense)
necessary to verify the accuracy of any information furnished to it or to which
it had access. The Investor represents and warrants that it has reviewed the
form of Securities Purchase Agreement for the offering of up to $4,000,000 of
the Preferred Shares, including the Certificate of Designations, Preferences and
Rights of the Preferred Shares attached thereto, which is attached hereto as
Exhibit B, and is included as an exhibit to the Company’s Current Report on Form
8-K filed with the Commission on July 25, 2016.
 
ARTICLE IV.
MISCELLANEOUS
4.1           Fees and Expenses. Each party hereto shall pay the fees and
expenses of its advisers, counsel, accountants and other experts, if any, and
all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement. The Company
shall pay all transfer agent fees, stamp taxes and other taxes and duties levied
in connection with the delivery of the Preferred Shares to the Investor.
4.2           Entire Agreement. This Agreement contains the entire understanding
of the parties hereto with respect to the subject matter hereof and supersedes
all prior agreements and understandings, oral or written, with respect to such
matters, which the parties hereto acknowledge have been merged into such
documents, exhibits and schedules.
4.3           Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of: (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
set forth on the signature pages attached hereto prior to 5:30 p.m. (New York
City time) on a Trading Day, and confirmation of transmission shall have been
received, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto on a day that is not a Trading Day
or later than 5:30 p.m. (New York City time) on any Trading Day, and
confirmation of transmission shall have been received, (c) the second (2nd)
Trading Day following the date of mailing, if sent by U.S. nationally recognized
overnight courier service or (d) upon actual receipt by the party to whom such
notice is required to be given if delivered by hand or by registered or
certified mail, return receipt requested. The address for such notices and
communications shall be as set forth on the signature pages attached hereto.
 
6

 
4.4           Amendments; Waivers. No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed by the
Company and the Investor. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of any party hereto to exercise any right hereunder in any
manner impair the exercise of any such right.
4.5           Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.
4.6           Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their successors and permitted
assigns. The Company may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Investor (other than by
merger). The Investor may assign any or all of its rights under this Agreement
to any Person to whom the Investor assigns or transfers any of the Preferred
Shares, provided that such transferee agrees in writing to be bound, with
respect to the Preferred Shares, by the provisions of this Agreement that apply
to the Investor.”
4.7           Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party hereto agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced exclusively in
the state and federal courts sitting in the City of New York. Each party hereto
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the City of New York, borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of this Agreement), and hereby irrevocably waives, and agrees
not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of, any such court, that such suit,
action or proceeding is improper or is an inconvenient venue for such
proceeding. Each party hereto hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement, and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any other manner permitted by law. If either party hereto shall
commence an action or proceeding to enforce any provisions of this Agreement,
then, the prevailing party in such action or proceeding shall be reimbursed by
the other party for its reasonable attorneys’ fees and other costs and expenses
incurred with the investigation, preparation and prosecution of such action or
proceeding.
 
7

 
4.8           Survival. The representations and warranties contained herein
shall survive the Closing and the delivery of the Common Shares.
4.9           Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party hereto and delivered to the other party, it being understood that
both parties need not sign the same counterpart. In the event that any signature
is delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.
4.10           Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.
4.11           Replacement of Shares. If, subsequent to the date hereof, any
certificate or instrument evidencing any of the Preferred Shares or Common
Shares is mutilated, lost, stolen or destroyed, the Company shall issue or cause
to be issued in exchange and substitution for and upon cancellation thereof (in
the case of mutilation), or in lieu of and substitution therefor, a new
certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction. The applicant
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs (including customary indemnity) associated with the
issuance of such replacement certificates.
4.12           Saturdays, Sundays, Holidays,
etc.                                                                           If
the last or appointed day for the taking of any action or the expiration of any
right required or granted herein shall not be a Business Day, then such action
may be taken or such right may be exercised on the next succeeding Business Day.
4.13           Construction. The parties hereto agree that each of them and/or
their respective counsel has reviewed and had an opportunity to revise this
Agreement and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement or any amendments hereto. In addition,
each and every reference to share prices and shares of Common Stock in this
Agreement shall be subject to adjustment for reverse and forward stock splits,
stock dividends, stock combinations and other similar transactions that occur
after the date of this Agreement.
 (Signature Pages Follow)
 
 
8

 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Exchange
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
MERIDIAN WASTE SOLUTIONS, INC.
 
Address for Notice:
12540 Broadwell Road, Suite 2104
 
Milton, GA 30004
By:__________________________________________
     Name: Jeffrey Cosman
     Title: Chief Executive Officer
 
With a copy to (which shall not constitute notice):
 
 
 
Lucosky Brookman LLP
101 Wood Avenue South, 5th Floor
Iselin, NJ 08830
Attn: Scott E. Linsky, Esq.
Fax: (732) 395-4401
 
 

 
 
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR THE INVESTOR FOLLOW]
 
 
9

 
 
[INVESTOR SIGNATURE PAGE TO SECURITIES EXCHANGE AGREEMENT]
 
IN WITNESS WHEREOF, the undersigned has caused this Securities Exchange
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
Name of Investor:
Signature of Investor: __________________________
 
Subscription Agreement Date:
 
Subscription Agreement Amount:
 
Common Shares Exchanged:
 
Series C Preferred Shares Exchanged:
 
 
 
10

 
 
Exhibit A
 
Certificate of Designations
 
(see attached)
 
 
 
 
11

 
 
Exhibit B
 
Form of Securities Purchase Agreement
 
(see attached)
 
 
 
 
 
12
